Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s amended claim language filed 8 August 2022.  In regards to the “means for”/ ”configured to” language of the applied 112(f), Examiner notes that amending Claims 8-10 from “a system” to an “estimation system” is not sufficient to invoke structural connotations. As stated within the last communication, in order for the revocation of Examiner’s position of interpreting Applicant’s claim language under 35 USC 112(f), amending the current claim language to provide sufficient structure to perform the claimed function, or presenting a sufficient showing that the claim limitation(s) recite sufficient structure to perform the claimed function would be in order.  Examiner maintains interpretation under 112(f).  Claims 1-19 are now pending in this application.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: “the estimation system is configured to…”, at least within Claims 8-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 & 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s newly amended limitation of “the plurality of workpieces being actual articles” is not mentioned or described within Applicant’s disclosure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meyssami et al (USPG Pub No. 20090132345A1; Meyssami hereinafter) in view of Cormier et al (USPG Pub No. 20180082208A1; Cormier hereinafter) further in view of Ueyama et al (USPG Pub No. 20180284733A1; Uetama hereinafter).

As for Claim 11, Meyssami teaches, An estimation method, comprising: 
acquiring a data set from history data (see pp. [0079]; acquiring “behavior data” considered equivalent to Applicant’s “history data”.  The system evaluates information in the user profiles of each member of the relevant population, along with certain behaviors of each such member), 
the history data including a plurality of data IDs, path information, a first qualitative variable, and a second qualitative variable (see pp. [0081]; e.g., the reference of Meyssami teaches of utilizing data to generate a sorted list partitioned into “conceptual bins” of at least two types, “Product Category Bins” and “Exhibitor-Specific Bins”, where at least Product Category Bins collect demographic and behavioral information from attendees/”members of the relevant population”.  For each attendee having a “user ID” and associated with a Product Bin, a “qualitative lead score” {i.e. Applicant’s “first qualitative value”} and “a rank” based on that score against other attendees associated with that bin {i.e. Applicant’s “second qualitative value”} are derived.  Additionally, each “Product Category Bin” has associated “keywords” serving as identifiers to identify attendees, considered equivalent to Applicant’s “plurality of data IDs”, and thus add attendees for further inclusion into the bin, as the data IDs represents one or more of a plurality of attendees and their associated behavioral information being processed.  As stated within paragraph [0089-0097], and as illustrated within at least Figure 9 & 10, a Product Category Bin can carry data elements such as “a code identifying the product category (Community ID)”, considered equivalent to Applicant’s “path information”, as the location/categorizing of data within one or more bins is determined using it),
the plurality of data IDs respectively indicating a plurality of data flowing through a plurality of nodes (see pp. [0081]; e.g., As stated above, each “Product Category Bin” has associated “keywords” serving as identifiers to identify attendees {i.e. considered equivalent to Applicant’s “plurality of data IDs”}, and thus add attendees for further inclusion into the bin {i.e. considered equivalent to Applicant’s “plurality of data flowing through a plurality of nodes”}, as the data IDs represent one or more of a plurality of attendees and their associated behavioral information derived from actions performed by the one or more attendees, further exemplifying the behavioral flow of data being received and analyzed and stored within at least two bins.  Applicant’s “nodes” are considered equivalent to Applicant’s Bins {i.e. “Product Category Bins” and “Exhibitor-Specific Bins”}, as a plurality of behavioral data is received and analyzed and stored), and
the path information indicating a path of the plurality of nodes for each of the plurality of data (see Fig. 9 & 10; see pp. [0089-0097]; e.g., As stated within paragraph [0089-0097], and as illustrated within at least Figure 9 & 10, a Product Category Bin can carry data elements such as “a code identifying the product category (Community ID)”, considered equivalent to Applicant’s “path information”, as the location/categorizing of data within one or more bins is determined using it.  As stated within at least paragraphs [0093-0094], matches on products of interest are reduced based on the one or more attendee user profiles using a “Product Category to Product of Interest mapping”, as well as receiving indications and scores pertaining to attendee actions, such as bookmarking or voting on a product, further exemplifying paths chosen by the one or more attendees). 
	The reference of Meyssami does not appear to explicitly recite the limitations of, “the first qualitative variable and the second qualitative variable being mutually-independent and indicating classifications of each of the plurality of data IDs”, “the data set including a part of the plurality of data IDs having a first variable value assigned as the first qualitative variable, the plurality of data corresponding to a plurality of workpieces, the plurality of workpieces being actual articles, and the plurality of nodes corresponding to a plurality of equipment”, “estimating, based on a part of a plurality of the path information corresponding to the part of the plurality of data IDs, an overall relevance indicating a relevancy to the data set for each of the plurality of nodes”, “generating a plurality of partial data sets by splitting the data set for each variable value of the second qualitative variable”, and “estimating, based on the part of the plurality of path information, a partial relevance indicating a relevancy to each of the partial data sets for each of the plurality of nodes”.
The reference of Cormier teaches the limitations of, “the first qualitative variable and the second qualitative variable being mutually-independent and indicating classifications of each of the plurality of data IDs” (see pp. [0406]; e.g., The system of Cormier serves as an enhancement to the Meyssami reference, and teaches of providing for the “defuzzification” of multiple qualitative signals {i.e. Applicant’s qualitative variables} using cognitive computing techniques by detecting and signaling “Anomalies”, which have at least two properties, “severity” and “degree of inconsistency”/”mathematical distance” from normal behavior, and detecting and signaling “Hazards”, which represent the risk to an enterprise based on cumulative multi-dimensional behaviors such as , considered equivalent to Applicant’s “first qualitative variable” and “second qualitative variable”. For example, the severity is a class of anomaly {i.e. warning, caution, alert, and severe} assigned to a detected anomaly, thus, providing classifications);
“estimating, based on a part of a plurality of the path information corresponding to the part of the plurality of data IDs, an overall relevance indicating a relevancy to the data set for each of the plurality of nodes” (see pp. [0363], [0367-0368], [0379]; e.g., the system of Cormier user the evolution of paths {i.e. considered equivalent to Applicant’s path information} in a “Direction of Actions” graph that identifies the behavior of an unknown Actor {i.e. relevancy graph}, for example, against a plurality of general and domain-specific knowledge specified by subject matter experts in the form of rules. Relevancy is built through event analysis, which uses a plurality rules in one or more applicable rule sets serving as a collection of fuzzy rules associated with anode in at least a relevancy graph. For every event, a data model defines the type of event {i.e. example of a data ID}, its organization, and characteristics of data elements in the event.  Paragraph [0379] further discusses the generation of a “Compatibility Index (CIX)”, which is a value {i.e. “EC value”} indicative of how compatible the state to the cumulative average compatibility index is from all the executed rules pertaining to each event being analyzed by its respective rule set.);
“generating a plurality of partial data sets by splitting the data set for each variable value of the second qualitative variable” (see pp. [0244], [0395-0396], [0399-0400]; e.g., According to at least paragraph [0244], Hazard detection involves performing statistical analysis against a set of model-specific Actor Anomalies that occurred during an analysis period, where every signal has a severity assigned {i.e. caution, alert}.  Hazard classifications, considered equivalent to a “variable value” being assigned to one or more events derived from each of the one or more signals being received and analyzed, is considered equivalent to the process of splitting data sets by each variable value for a corresponding second qualitative value, as Anomaly designations are considered a variable value for a first qualitative value, and the received data set is divided by classification); and 
“estimating, based on the part of the plurality of path information, a partial relevance indicating a relevancy to each of the partial data sets for each of the plurality of nodes” (see pp. [0363], [0368], [0379]; e.g., the system of Cormier user the evolution of paths {i.e. considered equivalent to Applicant’s path information} in a “Direction of Actions” graph that identifies the behavior of an unknown Actor {i.e. relevancy graph}, for example.  Event data, representing data from or for an event having a corresponding data model, is received and causes the initiation of one or more of a rule set. Components of the system aid in deriving at least a partial relevancy for connecting objects, such as a “Relevancy Engine” providing for relevancy analysis of event data {i.e. clustering of events, event count}, or the utilization of a “Rule-to-Node Connector” component which connects each rule set to nodes {i.e. processor and aggressor} within a relevancy graph {i.e. pp. [0381-0382]}. Paragraph [0379] further discusses the generation of a “Compatibility Index (CIX)”, which is a value {i.e. “EC value”} indicative of how compatible the state to the cumulative average compatibility index is from all the executed rules pertaining to each event being analyzed by its respective rule set.  The system stores the respective EC value in the relevancy graph node associated with the rule set, thus, providing one or more of a partial relevance for each node.  A probabilistic model of the actions of a very large number of “Actors” is developed by the “Direction of Actions Graph”, indicative of the probability than an Actor will transition from nodeX to nodeY.  Paragraphs [0403] & [0405-0406] discuss the use of “partial path” information for inclusion into an ecology based on a plurality of “unknown actors” and their respective paths forming at least the “Direction of Actions graph”).
The combined references of Meyssami and Cormier appear to be analogous art for being within the same field of endeavor, which is computing systems employing cognitive modeling. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided the detection and adjustment of qualitative contexts across multiple dimensions for multiple actors with cognitive computing techniques, as taught by Cormier, with the method of Meyssami, because it would be advantageous to provide a system that overcomes the issues with current modeling and reasoning devices and enables dynamic assessment and alteration of system related parameters based on changed circumstances encountered (Cormier; [0006])
The references of Meyssami and Cormier do not appear to recite the amended language of, “the data set including a part of the plurality of data IDs having a first variable value assigned as the first qualitative variable, the plurality of data corresponding to a plurality of workpieces, the plurality of workpieces being actual articles, and the plurality of nodes corresponding to a plurality of equipment”.
The reference of Ueyama recites the amended limitation of, “the data set including a part of the plurality of data IDs having a first variable value assigned as the first qualitative variable, the plurality of data corresponding to a plurality of workpieces, the plurality of workpieces being actual articles, and the plurality of nodes corresponding to a plurality of equipment” (see pp. [0072], [0074-0075], [0155]; e.g., Ueyama serves as an enhancement to the combined teachings of Meyssami and Cormier, and teaches that monitored targets {i.e. Applicant’s “plurality of nodes corresponding to a plurality of equipment”} can be a “manufacturing apparatus” or a “piece of equipment” accounting for at least a “...length of time taken to process one workpiece”, where “length of time taken to process” is one or more of a ”feature quantities” used as an identifier of a corresponding workpiece {i.e. considered equivalent to Applicant’s “workpieceIDs”/”dataIDs”}.  Each feature quantity includes a variable label, such as normal or abnormal, which is considered equivalent to Applicant’s ”second qualitative variable”, as it relates to an abnormality monitoring period determination of a label {“normal”/”abnormal” as a type} for a monitoring target, such as a manufacturing apparatus or a piece of equipment having an assigned time for processing at least one workpiece.  According to paragraph [0155], and in regards to the monitoring of a control target such as a manufacturing apparatus or a production line designed to inspect workpieces, the inspection result from each workpiece is associated with “feature quantities”, such as “samples”, considered equivalent to “the first qualitative variable”, obtained from the workpiece to obtain a labeled sample group. “Feature Quantities” are identifiers of corresponding workpieces.   The labeled sample group undergoes clustering to define the evaluation criterion (either the normal range or the abnormal range).  In regards to the amended language of “the plurality of workpieces being actual articles”, 35 U.S.C. 112(a) has been applied, as “the plurality of workpieces being actual articles” cannot be found within Applicant’s disclosure, but, in anticipation of Applicant’s amended language, the Ueyama reference teaches of the processing of at least “one workpiece” by a monitoring target such as a “manufacturing apparatus or a production line”, as discussed within at least paragraph [0074], making the at least one workpiece an “article” or “product” of manufacturing).
The combined references of Meyssami, Cormier, and Ueyama appear to be analogous art for being within the same field of endeavor, which is computing systems employing cognitive modeling for analyzing data of one or more control objects. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to provide abnormality monitoring in regards to the collection of chronological changes in input data pertaining to the processing of workpieces by manufacturing apparatuses, as taught by Ueyama, with the methods of Cormier and Meyssami, in order to provide a mechanism for reducing the time taken to output analysis results regarding a control target and chronological changes in values over a predetermined time period(Ueyama; [0006-0008])



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ueyama et al (USPG Pub No. 20180284733A1; Uetama hereinafter) in view of Feit et al (USPG Pub No. 20140278738A1; Feit hereinafter).

As for Claim 1, Ueyama teaches, 
An estimation system comprising an estimation device, the estimation device being configured to display estimated information based on a plurality of workpiece data (see pp. [0072-0074]; e.g., the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time.  A “determination index” is prepared to determine whether an abnormality has occurred in the control target associated with the input data.  Multiple values associated with the control target and/or data representing a result of a predetermined operation using multiple values associated with the control target. Monitoring targets can be a “manufacturing apparatus” or a “piece of equipment” {i.e. length of time taken to process one workpiece}), 
the plurality of workpiece data including a plurality of classifications and relating to a plurality of workpieces passing through a plurality of equipment (see pp. [0072], [0106]; e.g., as stated within the rationale provided above, monitoring targets such as a “manufacturing apparatus” or a “piece of equipment” produces analysis-target data, collected and analyzed for abnormalities detection/determination using one or more of a determination index prepared in advance for to determine whether an abnormality has occurred in the control target associated with the input data over a plurality of periods of time.  According to at least paragraph [0075], a numerical value can be used as an indication as to whether an abnormality has occurred, thus, providing at least two classifications relating to the input data of monitored apparatus or workpieces), 
The primary Ueyama reference does not appear to explicitly recite the limitation of, “the plurality of workpieces being actual articles, the estimated information including overall relevances and partial relevances, the overall relevances indicating relevancy to the plurality of workpiece data for each of the plurality of equipment, the partial relevances indicating relevancy to a part of the plurality of workpiece data included in one of the plurality of classifications for each of the plurality of equipment”.
The reference of Feit provides for, “the plurality of workpieces being actual articles, the estimated information including overall relevances and partial relevances, the overall relevances indicating relevancy to the plurality of workpiece data for each of the plurality of equipment, the partial relevances indicating relevancy to a part of the plurality of workpiece data included in one of the plurality of classifications for each of the plurality of equipment” (see pp. [0062-0066]; e.g., the reference of Feit serves as an enhancement to the teachings of Ueyama by providing at least a ”qualitative scoring component” and “composite scoring component” for the qualitative scoring of performance information received from disparate sources pertaining to the performance of at least one task by a subject.  Examples of performance being monitored can be an attempt to perform a task related to a tested feature and/or control in a product, or tested automobile designs, for example.  Qualitative scoring can include “importance scores” {i.e. pp. [0039]}, indicative of “what is most relevant”, where relative importance can be used to weight one or more subjective categories {i.e. subjective categories are stored and converted to numerical values}, and partial scores {i.e. portion of the qualitative score considered equivalent to Applicant’s “partial relevances”} used to produce one or more of a composite/final composite score {i.e. pp. [0040]}; considered equivalent to Applicant’s “overall relevances”} allowing for a single unified score involving quantitative and qualitative factors.  Weightings are based on subjective factors, such as relative importance as viewed by test subjects, observers, test designers, etc., and can be ranked or assigned a value in terms of importance to each qualitative criterion {i.e. aesthetics, capability, brand}, thus, providing relevancy metrics such as importance measures in relation to subjective categories for each product/service/object/task equivalent to Applicant’s workpiece.  In regards to the amended language, 35 U.S.C. 112(a) has been applied, as “the plurality of workpieces being actual articles” cannot be found within Applicant’s disclosure, but, in anticipation of Applicant’s amended language, the Feit et al references provides teachings into the evaluation of one or more of a “product”, considered equivalent to Applicant’s “plurality of workpieces being actual articles”, as  “Products and/or features can be tested, benchmarked, prototyped, et cetera,...” and “...with which at least one or more performance standard can be associated”, reading on Applicant’s amended limitation).
The combined references of Ueyama and Feit appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the Feit reference being directed towards scoring performance and satisfaction of a product. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the utilization a qualitative scoring component that produces importance data pertaining to the performance of a product or service, as taught by Feit, with the method of Ueyama, in order to assist with weighting or adjustment and improve the granularity of data collected. (Feit; [0009])
As for Claim 2, Ueyama teaches, 
wherein the estimation device acquiring a data set from history data (see pp. [0072-0074]; e.g., the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time.  A “determination index” is prepared to determine whether an abnormality has occurred in the control target associated with the input data.  Multiple values associated with the control target and/or data representing a result of a predetermined operation using multiple values associated with the control target), 
the history data including a plurality of workpiece IDs, path information, a first qualitative variable, and a second qualitative variable (see pp. [0072]; e.g., Ueyama teaches that monitored targets can be a “manufacturing apparatus” or a “piece of equipment” {i.e. “length of time taken to process one workpiece”/”feature quantities” are identifiers of a corresponding workpiece}.  Path information, as claimed by Applicant, is considered equivalent to a “coordinate space” within a “feature quantity space” having coordinates pertaining to a location/path of one or more of a plurality of feature quantities, which is discussed within at least paragraphs [0136] & [0139-0140].  Paragraph [0097] provides teachings into the use of a “variable management program”, which manages values usable as variables {i.e. status of the controller, device variables}, considered equivalent to at least a “first qualitative variable”, as claimed by Applicant.  Each feature quantity includes a variable label, such as normal or abnormal, which is considered equivalent to Applicant’s “second qualitative variable”), 
the plurality of workpiece IDs respectively indicating a plurality of workpiece flowing through a plurality of equipment (see pp. [0072]; e.g., Ueyama teaches that monitored targets can be a “manufacturing apparatus” or a “piece of equipment” {i.e. “length of time taken to process one workpiece”/”feature quantities” are identifiers of a corresponding workpiece}), 
the path information indicating a path of the plurality of equipment for each of the plurality of workpiece (see pp. [0136], [0139-0140]; e.g., Path information, as claimed by Applicant, is considered equivalent to a “coordinate space” within a “feature quantity space” having coordinates pertaining to a location/path of one or more of a plurality of feature quantities, which is discussed within at least paragraphs [0136] & [0139-0140]., 
the first qualitative variable and the second qualitative variable being mutually-independent and indicating classifications of each of the plurality of workpiece IDs (see pp. [0097], [0137]; e.g., Paragraph [0097] provides teachings into the use of a “variable management program”, which manages values usable as variables {i.e. status of the controller, device variables}, considered equivalent to at least a “first qualitative variable”, as claimed by Applicant.  Each feature quantity includes a variable label, such as normal or abnormal, which is considered equivalent to Applicant’s “second qualitative variable”, and
the data set including a part of the plurality of workpiece IDs having a first variable value assigned as the first qualitative variable (see pp. [0097]; e.g., as stated within the cited paragraph [0097], the variable management program manages values usable in the PLC engine, such as the status of the controller, device variables, and/or user variables, representative of a data set including assigned values, considered equivalent to Applicant’s “first qualitative value”).
The reference of Ueyama does not recite the limitations of, “estimating, based on a part of a plurality of the path information corresponding to the part of the plurality of workpiece IDs, an overall relevance indicating a relevancy to the data set for each of the plurality of equipment, generating a plurality of partial data sets by splitting the data set for each variable value of the second qualitative variable”, and “estimating, based on the part of the plurality of path information, a partial relevance indicating a relevancy to each of the partial data sets for each of the plurality of equipment”.
The reference of Feit teaches of, “estimating, based on a part of a plurality of the path information corresponding to the part of the plurality of workpiece IDs, an overall relevance indicating a relevancy to the data set for each of the plurality of equipment, generating a plurality of partial data sets by splitting the data set for each variable value of the second qualitative variable” (see pp. [0048]; e.g., the reference of Feit serves as an enhancement to the teachings of Ueyama and teaches of utilizing at least external measuring devices or data recorders for providing information to the system, such as various quantitative measurements recorded to a database or file concurrently or later accessed by at least a “qualitative scoring component”.  Paragraphs [0115-0118] provide an example where scoring subjective data {i.e. multiple variables or pieces of information} is recorded and pertains to a sample scorecard for scoring performance data, where one or more of a plurality of “importance scores” {i.e. considered equivalent to Applicant’s “partial relevances”} can be summed to at least a total/final composite score, used to facilitate calculation of a weighting factor associated with each subjective category.  Earlier text of paragraph [0054] teaches of the application of one or more of an attribute of a product or task being performed on a product {i.e. considered equivalent to a workpiece}, such as “a scaled error number” associating a particular number or range of errors with a desired value, and/or a task completion identifier.  In regards to Applicant’s “path information”, the Feit reference teaches of utilizing at least an index in the form of a list of information that associates disparate values, and is provided for the storage of weighted qualitative scores and their corresponding associations), and 
“estimating, based on the part of the plurality of path information, a partial relevance indicating a relevancy to each of the partial data sets for each of the plurality of equipment” (see pp. [0062-0066]; e.g., the reference of Feit serves as an enhancement to the teachings of Ueyama by providing at least a ”qualitative scoring component” and “composite scoring component” for the qualitative scoring of performance information received from disparate sources pertaining to the performance of at least one task by a subject.  Examples of performance being monitored can be an attempt to perform a task related to a tested feature and/or control in a product, or tested automobile designs, for example.  Qualitative scoring can include “importance scores” {i.e. pp. [0039]}, indicative of “what is most relevant”, where relative importance can be used to weight one or more subjective categories {i.e. subjective categories are stored and converted to numerical values}, and partial scores {i.e. portion of the qualitative score considered equivalent to Applicant’s “partial relevances”} used to produce one or more of a composite/final composite score {i.e. pp. [0040]}; considered equivalent to Applicant’s “overall relevances”} allowing for a single unified score involving quantitative and qualitative factors.  Weightings are based on subjective factors, such as relative importance as viewed by test subjects, observers, test designers, etc., and can be ranked or assigned a value in terms of importance to each qualitative criterion {i.e. aesthetics, capability, brand}, thus, providing relevancy metrics such as importance measures in relation to subjective categories for each product/service/object/task equivalent to Applicant’s workpiece). 
The combined references of Ueyama and Feit appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the Feit reference being directed towards scoring performance and satisfaction of a product. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the utilization a qualitative scoring component that produces importance data pertaining to the performance of a product or service, as taught by Feit, with the method of Ueyama, in order to assist with weighting or adjustment and improve the granularity of data collected. (Feit; [0009])
As for Claim 3, the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time.
The reference of Ueyama does not appear to recite the limitation of, “further comprising an estimation result storer, the estimation result storer associating and storing a plurality of the overall relevances and the data set having the first variable value assigned, and associating and storing each of the plurality of partial data sets and a plurality of the partial relevances”.
Feit teaches, “further comprising an estimation result storer, the estimation result storer associating and storing a plurality of the overall relevances and the data set having the first variable value assigned, and associating and storing each of the plurality of partial data sets and a plurality of the partial relevances” (see pp. [0048]; e.g., the reference of Feit teaches of utilizing at least external measuring devices or data recorders for providing information to the system, such as various quantitative measurements recorded to a database or file concurrently or later accessed by a qualitative scoring component. Paragraphs [0115-0118] provide an example where scoring subjective data {i.e. multiple variables or pieces of information} is recorded pertaining to a sample scorecard for scoring performance data, where one or more of a plurality of importance scores {i.e. partial relevances} can be summed to a total, used to facilitate calculation of a weighting factor associated with each subjective category, reading on Applicant’s claimed limitation.  Earlier text of paragraph [0054] teaches of the application of one or more of an attribute of a product or task being performed on a product {i.e. considered equivalent to a workpiece}, such as “a scaled error number” associating a particular number or range of errors with a desired value, and/or a task completion identifier). 
The combined references of Ueyama and Feit appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the Feit reference being directed towards scoring performance and satisfaction of a product. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the utilization a qualitative scoring component that produces importance data pertaining to the performance of a product or service, as taught by Feit, with the method of Ueyama, in order to assist with weighting or adjustment and improve the granularity of data collected. (Feit; [0009])
As for Claim 4, the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time.
The reference of Ueyama does not appear to recite the limitations of, “further comprising a display control device, the display control device being configured to transmit a designation of the first variable value to the estimation device according to claim 1” and “when receiving an estimation result including a plurality of the overall relevances and a plurality of the partial relevances from the estimation device, display estimated information based on the estimation result”.
Feit teaches, “further comprising a display control device, the display control device being configured to transmit a designation of the first variable value to the estimation device according to claim 1” (see pp. [0060], [0097-0099]; e.g., according to the cited paragraph [0060], the qualitative scoring component can process qualitative information gathered from at least test subjects, where qualitative assessment involves rating or assigning a value to a plurality of qualitative criteria, including “ease of use”, “capability”, “brand”, etc., broken into subsets for different treatment in later calculations.  The qualitative scoring component can return {i.e. output, display, save} one or more qualitative scores prior to, or in lieu of, the composite calculation component.  Paragraphs [0097-0099] teaches of at least a score card component which provides an organized way to receive and render test results defined by a protocol component. Testing results are received for tabulation, storage, and calculation, and can be scored to facilitate integrated composite scores capturing objective performance and subjective satisfaction aspects), and 
“when receiving an estimation result including a plurality of the overall relevances and a plurality of the partial relevances from the estimation device, display estimated information based on the estimation result” (see pp. [0097-0099]; e.g., Paragraphs [0097-0099] teaches of at least a score card component which provides an organized way to receive and render test results defined by a protocol component. Testing results are received for tabulation, storage, and calculation, and can be scored to facilitate integrated composite scores capturing objective performance and subjective satisfaction aspects. After scoring all subsets, at least one of a factor adjustment component and score card component can sum two or more scores, including partial scores related to performance and/or satisfaction, to generate a final composite score, returned in its final form). 
The combined references of Ueyama and Feit appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the Feit reference being directed towards scoring performance and satisfaction of a product. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the utilization a qualitative scoring component that produces importance data pertaining to the performance of a product or service, as taught by Feit, with the method of Ueyama, in order to assist with weighting or adjustment and improve the granularity of data collected. (Feit; [0009])
As for Claim 5, the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time.
The reference of Ueyama does not appear to recite the limitations of, “wherein the estimated information includes a plurality of combinations, the plurality of combinations including one or more combinations from each of a plurality of equipment IDs and each of the plurality of overall relevances, and one or more combinations from each of the plurality of equipment IDs and each of the plurality of partial relevances, the plurality of equipment IDs respectively indicating the plurality of equipment”.
Feit teaches, “wherein the estimated information includes a plurality of combinations, the plurality of combinations including one or more combinations from each of a plurality of equipment IDs and each of the plurality of overall relevances, and one or more combinations from each of the plurality of equipment IDs and each of the plurality of partial relevances, the plurality of equipment IDs respectively indicating the plurality of equipment” (see pp. [0042-0047]; e.g., the reference of Feit teaches of utilizing various attributes {i.e. “raw” attributes having corresponding scores from at least a qualitative scoring component} to be combined to generate a composite score, where a composite score combines all attributes, and at least raw attribute scores can be scaled, weighted, converted, and used in calculation to generate a combined final score.  Paragraph [0047] provides examples of a plurality of devices which provide input to at least a “quantitative scoring component”.  Paragraphs [0097-0099] provide further teachings pertaining to at least a “score card component” which provides an organized way to receive and render test results defined by a protocol component. Testing results are received for tabulation, storage, and calculation, and can be scored to facilitate integrated composite scores capturing objective performance and subjective satisfaction aspects. After scoring all subsets, at least one of a factor adjustment component and score card component can sum two or more scores, including partial scores related to performance and/or satisfaction, to generate a final composite score, returned in its final form.  As the primary Ueyama reference provides teachings into the monitoring of abnormalities involving the processing of one or more workpieces/ “pieces of equipment” having a plurality of attributes/identifiers, the combined Feit reference further enhances those teachings by providing for the scoring of performance and satisfaction data of a “product”, which is considered by Examiner to be equivalent to Applicant’s “workpiece” having a plurality of attributes/identifiers, such as equipment IDs), and 
the display control device is configured to display the plurality of combinations by rearranging the plurality of combinations based on a magnitude of each of the plurality of overall relevances or a magnitude of each of the plurality of partial relevances (see pp. [0039]; e.g., the reference of Feit teaches of utilizing “importance scores” in relation to the ranking or rating of categories according to what is most relevant, indicative of stages of relevance, considered equivalent to Applicant’s “magnitude” pertaining to overall or partial relevances.  Paragraph [0063] also discusses the assigning of at least a rank or a value in terms of importance to each qualitative criterion, ranked from most to least important, or assigning a numerical value indicative of a level of importance, equivalent to a magnitude’s influence on the display of relevances.   Paragraphs [0077-0078] teach of sorting datasets {i.e. Applicant’s rearranging} based on at least a “performance scoring component” and processing that may be performed, such as determining variance and/or standard deviations.  Paragraphs [0097-0099] teaches of the utilization of at least a score card component for producing one or more of a “score card” which provides an organized way to receive and render test results defined by a protocol component. Testing results are received for tabulation, storage, and calculation, and can be scored to facilitate integrated composite scores capturing objective performance and subjective satisfaction aspects. After scoring all subsets, at least one of a factor adjustment component and score card component can sum two or more scores, including partial scores related to performance and/or satisfaction, to generate a final composite score, returned in its final form). 
The combined references of Ueyama and Feit appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the Feit reference being directed towards scoring performance and satisfaction of a product. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the utilization a qualitative scoring component that produces importance data pertaining to the performance of a product or service, as taught by Feit, with the method of Ueyama, in order to assist with weighting or adjustment and improve the granularity of data collected. (Feit; [0009])
As for Claim 6, the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time.
The reference of Ueyama does not appear to recite the limitations of, “further comprising a display control device, the display control device being configured to display, when acquiring an estimation result from the estimation result storer according to claim 2, estimated information based on the estimation result, the estimation result including a plurality of the overall relevances and a plurality of the partial relevances”.
Feit teaches, “further comprising a display control device, the display control device being configured to display, when acquiring an estimation result from the estimation result storer according to claim 2, estimated information based on the estimation result, the estimation result including a plurality of the overall relevances and a plurality of the partial relevances” (see pp. [0097-0099]; e.g., Paragraphs [0097-0099] teaches of at least a score card component which provides an organized way to receive and render test results defined by a protocol component. Testing results are received for tabulation, storage, and calculation, and can be scored to facilitate integrated composite scores capturing objective performance and subjective satisfaction aspects. After scoring all subsets, at least one of a factor adjustment component and score card component can sum two or more scores, including partial scores related to performance and/or satisfaction, to generate a final composite score, returned in its final form). 
The combined references of Ueyama and Feit appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the Feit reference being directed towards scoring performance and satisfaction of a product. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the utilization a qualitative scoring component that produces importance data pertaining to the performance of a product or service, as taught by Feit, with the method of Ueyama, in order to assist with weighting or adjustment and improve the granularity of data collected. (Feit; [0009])
As for Claim 7, the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time.
The reference of Ueyama does not appear to recite the limitations of, “wherein the estimated information includes a plurality of combinations, the plurality of combinations including one or more combinations from each of a plurality of equipment IDs and each of the plurality of overall relevances, and one or more combinations from each of the plurality of equipment IDs and each of the plurality of partial relevances, the plurality of equipment IDs respectively indicating the plurality of equipment” and “the display control device is configured to display the plurality of combinations by rearranging the plurality of combinations based on a magnitude of each of the plurality of overall relevances or a magnitude of each of the plurality of partial relevances”.
Feit teaches, “wherein the estimated information includes a plurality of combinations, the plurality of combinations including one or more combinations from each of a plurality of equipment IDs and each of the plurality of overall relevances, and one or more combinations from each of the plurality of equipment IDs and each of the plurality of partial relevances, the plurality of equipment IDs respectively indicating the plurality of equipment” (see pp. [0107-0108]; e.g., the reference of Feit teaches of generating at least a scorecard which can facilitate common understanding and statistically appropriate representations, and facilitate common scoring for disparate units and/or enable numerical representation of non-numerical data. Paragraphs [0115-0116] & [0118] provide further teaching into the generation and presentation of one or more scorecards which provide partial scores and summed scores forming composite scores pertaining to raw performance data being recorded. Paragraph [0118] teaches of a scorcard utilizing one or more importance scores, equivalent to Applicant’s relevances, which can be summed to a total used to facilitate calculation of a weighting factor associated with each subjective category), and 
“the display control device is configured to display the plurality of combinations by rearranging the plurality of combinations based on a magnitude of each of the plurality of overall relevances or a magnitude of each of the plurality of partial relevances” (see pp. [0039]; e.g., the reference of Feit teaches of utilizing “importance scores” in relation to the ranking or rating of categories according to what is most relevant, indicative of stages of relevance, considered equivalent to Applicant’s “magnitude” pertaining to overall or partial relevances.  Paragraph [0063] also discusses the assigning of at least a rank or a value in terms of importance to each qualitative criterion, ranked from most to least important, or assigning a numerical value indicative of a level of importance, equivalent to a magnitude’s influence on the display of relevances). 
The combined references of Ueyama and Feit appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the Feit reference being directed towards scoring performance and satisfaction of a product. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the utilization a qualitative scoring component that produces importance data pertaining to the performance of a product or service, as taught by Feit, with the method of Ueyama, in order to assist with weighting or adjustment and improve the granularity of data collected. (Feit; [0009])
As for Claim 8, the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time.
Ueyama does not appear to recite the limitations of, “wherein the estimation system is configured to display a plurality of combinations, the plurality of combinations including one or more combinations from each of a plurality of equipment IDs and each of the plurality of overall relevances, and one or more combinations from each of the plurality of equipment IDs and each of the plurality of partial relevances, the plurality of equipment IDs respectively indicating the plurality of equipment” and “the estimation system is configured to rearrange the plurality of combinations based on a magnitude of each of the plurality of overall relevances or a magnitude of each of the plurality of partial relevances”.
Feit teaches, “wherein the estimation system is configured to display a plurality of combinations, the plurality of combinations including one or more combinations from each of a plurality of equipment IDs and each of the plurality of overall relevances, and one or more combinations from each of the plurality of equipment IDs and each of the plurality of partial relevances, the plurality of equipment IDs respectively indicating the plurality of equipment” (see pp. [0107-0108]; e.g., the reference of Feit teaches of generating at least a scorecard which can facilitate common understanding and statistically appropriate representations, and facilitate common scoring for disparate units and/or enable numerical representation of non-numerical data. Paragraphs [0115-0116] & [0118] provide further teaching into the generation and presentation of one or more scorecards which provide partial scores and summed scores forming composite scores pertaining to raw performance data being recorded. Paragraph [0118] teaches of a scorecard utilizing one or more importance scores, equivalent to Applicant’s relevances, which can be summed to a total used to facilitate calculation of a weighting factor associated with each subjective category), and 
“the estimation system is configured to rearrange the plurality of combinations based on a magnitude of each of the plurality of overall relevances or a magnitude of each of the plurality of partial relevances” (see pp. [0039]; e.g., the reference of Feit teaches of utilizing “importance scores” in relation to the ranking or rating of categories according to what is most relevant, indicative of stages of relevance, considered equivalent to Applicant’s “magnitude” pertaining to overall or partial relevances.  Paragraph [0063] also discusses the assigning of at least a rank or a value in terms of importance to each qualitative criterion, ranked from most to least important, or assigning a numerical value indicative of a level of importance, equivalent to a magnitude’s influence on the display of relevances). 
The combined references of Ueyama and Feit appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the Feit reference being directed towards scoring performance and satisfaction of a product. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the utilization a qualitative scoring component that produces importance data pertaining to the performance of a product or service, as taught by Feit, with the method of Ueyama, in order to assist with weighting or adjustment and improve the granularity of data collected. (Feit; [0009])




Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ueyama et al (USPG Pub No. 20180284733A1; Uetama hereinafter) in view of Feit et al (USPG Pub No. 20140278738A1; Feit hereinafter) further in view of Daisuke et al (Translated: Pub No. JP2018159848A; Daisuke hereinafter).

As for Claim 12, the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time, and Feit teaches generating a unified score that reflects performance and satisfaction in a respective metric.
The combined references of Ueyama and Feit appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the Feit reference being directed towards scoring performance and satisfaction of a product. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the utilization a qualitative scoring component that produces importance data pertaining to the performance of a product or service, as taught by Feit, with the method of Ueyama, in order to assist with weighting or adjustment and improve the granularity of data collected. (Feit; [0009])
Ueyama and Feit do not appear to explicitly recite the limitation of, “wherein a processing is performed for one of the plurality of workpieces by one of the plurality of equipment, and the processing is at least one selected from a group consisting of polishing, cleaning, coating, drying, machining, bonding, depositing, etching, heating, and cooling”
Daisuke teaches, “wherein a processing is performed for one of the plurality of workpieces by one of the plurality of equipment, and the processing is at least one selected from a group consisting of polishing, cleaning, coating, drying, machining, bonding, depositing, etching, heating, and cooling” (Daisuke; i.e. the translated reference of Daisuke provides definition to at least Figures 8A & 9, where a method for realizing a fine pattern and manufacturing a structure on a substrate.  The reference teaches of performing a process on the surface of a “workpiece W”, where a pattern can be transferred to a wafer in an “etching process” after a “lithography process”, where the process of “etching” is one of the conditional processes performed by Applicant on a workpiece as claimed).
The combined references of Ueyama, Feit, and Daisuke appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, the Feit reference being directed towards scoring performance and satisfaction of a product, and the Daisuke reference being directed towards manufacturing of a structure on a workpiece, such as a wafer.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the processing of workpieces such as wafers, as taught by Daisuke, with the methods of Feit and Ueyama, to provide light irradiation to fabricate a fine structure on a substrate having a large area without increasing the scale of the device. (Daisuke; Abstract)  


As for Claim 13, the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time, and Feit teaches generating a unified score that reflects performance and satisfaction in a respective metric.
The Ueyama and Feit references do not recite the limitation of, “wherein the plurality of workpieces are wafers”.
Daisuke teaches, “wherein the plurality of workpieces are wafers” (The translated reference of Daisuke, at least within paragraph stating, “the opening of the mask 13...”, recites the use of a wafer as a workpiece being utilized, reading on Applicant’s claimed limitation). 
The combined references of Ueyama, Feit, and Daisuke appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, the Feit reference being directed towards scoring performance and satisfaction of a product, and the Daisuke reference being directed towards manufacturing of a structure on a workpiece, such as a wafer.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the processing of workpieces such as wafers, as taught by Daisuke, with the methods of Feit and Ueyama, to provide light irradiation to fabricate a fine structure on a substrate having a large area without increasing the scale of the device. (Daisuke; Abstract) 

As for Claim 14, the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time, and Feit teaches generating a unified score that reflects performance and satisfaction in a respective metric.
The Ueyama and Feit references do not recite the limitation of, “wherein a processing is performed for one of the wafers, and the processing is at least one selected from a group consisting of polishing, cleaning, coating, drying, deforming, machining, bonding, depositing, etching, heating, and cooling”.
Daisuke teaches, “wherein a processing is performed for one of the wafers, and the processing is at least one selected from a group consisting of polishing, cleaning, coating, drying, deforming, machining, bonding, depositing, etching, heating, and cooling” (Daisuke; i.e. the translated reference of Daisuke provides definition to at least Figures 8A & 9, where a method for realizing a fine pattern and manufacturing a structure on a substrate.  The reference teaches of performing a process on the surface of a “workpiece W”, where a pattern can be transferred to a wafer in an “etching process” after a “lithography process”, where the process of “etching” is one of the conditional processes performed by Applicant on a workpiece as claimed).  
The combined references of Ueyama, Feit, and Daisuke appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, the Feit reference being directed towards scoring performance and satisfaction of a product, and the Daisuke reference being directed towards manufacturing of a structure on a workpiece, such as a wafer.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the processing of workpieces such as wafers, as taught by Daisuke, with the methods of Feit and Ueyama, to provide light irradiation to fabricate a fine structure on a substrate having a large area without increasing the scale of the device. (Daisuke; Abstract)

As for Claim 15, Ueyama teaches, “wherein variable values of the first qualitative variable for the plurality of workpiece IDs are determined based on inspection results of the plurality of workpieces”, and  “variable values of the second qualitative variable for the plurality of workpiece IDs are determined based on product types of the plurality of workpieces” (see pp. [0072], [0074-0075], [0155]; e.g., Ueyama teaches that monitored targets can be a “manufacturing apparatus” or a “piece of equipment” accounting for at least a “length of time taken to process one workpiece”, which is one or more of a ”feature quantities” used as an identifier of a corresponding workpiece {i.e. Applicant’s “workpieceIDs}.  Each feature quantity includes a variable label, such as normal or abnormal, which is considered equivalent to Applicant’s ”second qualitative variable”, as it relates to an abnormality monitoring period determination of a label {“normal”/”abnormal” as a type} for a monitoring target, such as a manufacturing apparatus or a piece of equipment having an assigned time for processing at least one workpiece.  According to paragraph [0155], and in regards to the monitoring of a control target such as a manufacturing apparatus or a production line designed to inspect workpieces, the inspection result from each workpiece is associated with “feature quantities”, such as “samples”, considered equivalent to “the first qualitative variable”, obtained from the workpiece to obtain a labeled sample group. “Feature Quantities” are identifiers of corresponding workpieces.   The labeled sample group undergoes clustering to define the evaluation criterion (either the normal range or the abnormal range)).
  
Claims 16-18 amount to an estimation method comprising instructions that, when executed by one or more processors, performs the estimation system of Claims 12-14, respectively.  Accordingly, Claims 16-18 are rejected for substantially the same reasons as presented above for Claims 12-14, and based on the references’ disclosure of the necessary supporting hardware and software (Ueyama; see pp. [0036-0049]; e.g., method for implementation integrating hardware and software components).

Claim 19 amounts to an estimation method comprising instructions that, when executed by one or more processors, performs the estimation system of Claim 15.  Accordingly, Claim 19 is rejected for substantially the same reasons as presented above for Claim 15, and based on the references’ disclosure of the necessary supporting hardware and software (Ueyama; see pp. [0036-0049]; e.g., method for implementation integrating hardware and software components).


Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ueyama et al (USPG Pub No. 20180284733A1; Uetama hereinafter) in view of Feit et al (USPG Pub No. 20140278738A1; Feit hereinafter) further in view of Walker et al (USPG Pub No. 20110190922A1; Walker hereinafter).

As for Claim 9, the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time.
Ueyama does not recite the limitations of, “wherein estimation the system is configured to associate and display, with one or more of the plurality of classifications, a plurality of the overall relevances and a plurality of the partial relevances” and “when accepting a designation of one of the displayed one or more classifications, the estimation system causes a non-display of the overall relevances and the partial relevances corresponding to the designated classification”.
Feit teaches, “wherein the estimation system is configured to associate and display, with one or more of the plurality of classifications, a plurality of the overall relevances and a plurality of the partial relevances” (see pp. [0107-0108]; e.g., the reference of Feit teaches of generating at least a scorecard which can facilitate common understanding and statistically appropriate representations, and facilitate common scoring for disparate units and/or enable numerical representation of non-numerical data. Paragraphs [0115-0116] & [0118] provide further teaching into the generation and presentation of one or more scorecards which provide partial scores and summed scores forming composite scores pertaining to raw performance data being recorded. Paragraph [0118] teaches of a scorcard utilizing one or more importance scores, equivalent to Applicant’s relevances, which can be summed to a total used to facilitate calculation of a weighting factor associated with each subjective category). 
The combined references of Ueyama and Feit appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the Feit reference being directed towards scoring performance and satisfaction of a product. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the utilization a qualitative scoring component that produces importance data pertaining to the performance of a product or service, as taught by Feit, with the method of Ueyama, in order to assist with weighting or adjustment and improve the granularity of data collected. (Feit; [0009])
The references of Ueyama and Feit do not appear to explicitly recite the limitation of, “when accepting a designation of one of the displayed one or more classifications, the estimation system causes a non-display of the overall relevances and the partial relevances corresponding to the designated classification”.
The reference of Walker recites the limitation of, “when accepting a designation of one of the displayed one or more classifications, the estimation system causes a non-display of the overall relevances and the partial relevances corresponding to the designated classification” (see pp. [0046-0050], [0119-0120]; e.g., the reference of Walker serves as an enhancement to the combined teachings of Ueyama and Feit by providing optimization using one or more of a plurality of processes executed on a plurality of workpieces.  At least paragraph [0046] teaches of a computer control system which utilizes surface model data pertaining to a workpiece, tool-path data defining path information of the workpiece along with which tool will pass, and influence function data, considered equivalent to Applicant’s overall and partial relevances, as influence functions are defined by the values of controlled variables. An influence matrix is relied upon for defining all the different possible influences that a tool can have over a worksurface of the one or more workpieces, based on the values of controlled parameters.  According to paragraphs [0119-0120], optimal state solutions based on tool-paths can be considered and narrowed in parallel, as low quality candidate solutions are replaced using at least a genetic algorithm, as discussed further within paragraph [0123], which describes the elimination of the bottom half of candidate tool-paths, thus removing relevant/influential tool-paths representing influence function data being dependent upon controlled variables/parameters).
The combined references of Ueyama, Feit and Walker appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the scoring performance and satisfaction of a product, such as a workpiece. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided the utilization of various influence functions pertaining to a workpiece, as taught by Walker, with the methods of Feit and Ueyama, in order to provide for the elimination and replacement of low quality candidate solutions (Walker; [0119])


As for Claim 10, the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time.
Ueyama does not recite the limitations of, “wherein the estimation system is configured to associate and display, with one or more of the plurality of classifications, a plurality of the overall relevances and a plurality of the partial relevances” and “the system is configured to display one or more images respectively showing the displayed one or more of the classifications”.
Feit teaches, “wherein the estimation system is configured to associate and display, with one or more of the plurality of classifications, a plurality of the overall relevances and a plurality of the partial relevances” (see pp. [0107-0108]; e.g., the reference of Feit teaches of generating at least a scorecard which can facilitate common understanding and statistically appropriate representations, and facilitate common scoring for disparate units and/or enable numerical representation of non-numerical data. Paragraphs [0115-0116] & [0118] provide further teaching into the generation and presentation of one or more scorecards which provide partial scores and summed scores forming composite scores pertaining to raw performance data being recorded. Paragraph [0118] teaches of a scorcard utilizing one or more importance scores, equivalent to Applicant’s relevances, which can be summed to a total used to facilitate calculation of a weighting factor associated with each subjective category).
The combined references of Ueyama and Feit appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the Feit reference being directed towards scoring performance and satisfaction of a product. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the utilization a qualitative scoring component that produces importance data pertaining to the performance of a product or service, as taught by Feit, with the method of Ueyama, in order to assist with weighting or adjustment and improve the granularity of data collected. (Feit; [0009])
The references of Ueyama and Feit do not appear to explicitly recite the limitation of, “the estimation system is configured to display one or more images respectively showing the displayed one or more of the classifications”.
The reference of Walker recites, “the estimation system is configured to display one or more images respectively showing the displayed one or more of the classifications” (see Fig. 1 (10); see pp. [0038]; e.g., the reference of Walker provides a display screen within a “polishing machine” used for working on workpieces, and providing a screen with corresponding control inputs for viewing displayed information regarding the polishing or abrading process on a workpiece, reading on Applicant’s claimed limitation).
The combined references of Ueyama, Feit and Walker appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the scoring performance and satisfaction of a product, such as a workpiece. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided the utilization of various influence functions pertaining to a workpiece, as taught by Walker, with the methods of Feit and Ueyama, in order to provide for the elimination and replacement of low quality candidate solutions (Walker; [0119])


Response to Arguments
Applicant's arguments and amendments, with respect to Meyssami, Cormier, Ueyama, Feit, and Walker’s alleged failure to teach the subject matter of at least Claims 1-11 have been fully considered, and are persuasive in-part, as the Meyssami, Cormier, Ueyama, Feit, and Walker references have been maintained for their corresponding  teachings, as maintained from the previous communication, with updated rationale being provided within this communication above.    Applicant’s concerns with regards to the previously applied references has been addressed within this communication below.  
Upon further consideration and in direct response to Applicant’s claim amendments and persuasive arguments, a new ground(s) of rejection for at least newly amended Claims 12-19 is made in view of the translated Daisuke et al (Pub No. JP2018159848A) reference, which addresses Applicant’s amended limitations such as “wherein the plurality of workpieces are wafers” and “the processing is at least one selected from a group consisting of polishing, cleaning, coating...etc.” .

With respect to Applicant’s argument that:
“Specifically, independent claim 11 has been amended to recite, in part: 
acquiring a data set from history data, 
the history data including a plurality of data IDs, path information, a first qualitative variable, and a second qualitative variable, the plurality of data IDs respectively indicating a plurality of data flowing through a plurality of nodes, 
the path information indicating a path of the plurality of nodes for each of the plurality of data,-11- Application No.: 16/564,051Attorney Docket No.: 09814.0418-00000the first qualitative variable and the second qualitative variable being mutually-independent and indicating classifications of each of the plurality of data IDs, the data set including a part of the plurality of data IDs having a first variable value assigned as the first qualitative variable, the plurality of data corresponding to a plurality of workpieces, the plurality of workpieces being actual articles, and the plurality of nodes corresponding to a plurality of equipment.... (Emphases added.) 
Meyssami and Cormier fail to teach or suggest at least the above- emphasized subject matter of amended claim 11. 
In the Office Action, the Examiner appears to assert that Meyssami’s behavior data of members of relevant population is equivalent to the claimed "history data," Meyssami’s data of attendees is equivalent to the claimed "plurality of data," Meyssami’s product category bins are equivalent to the claimed "plurality of nodes." Office Action at 5-6. 
Meyssami discloses systems and methods for generating content relevant to at least one participant based on data associated with the at least one participant. Meyssami [0010]. However, Meyssami does not teach or suggest that the data of attendees may "correspond[] to a plurality of workpieces" and "the plurality of workpieces [are] actual articles," as recited in amended claim 11. Nor does Meyssami teach or suggest the product category bins may "correspond[] to a plurality of equipment." Therefore, Meyssami’s behavior data is not equivalent to the claimed "plurality of data," and Meyssami's product category bins are not equivalent to the claimed "plurality of nodes."

Examiner is not persuaded, and maintains that that applicable rationale provided within at least the Meyssami reference continues to read on Applicant’s rather broad claim limitations.  In regards to the emphasized “acquiring a data set from history data, the history data including a plurality of data IDs, path information, a first qualitative variable, and a second qualitative variable, the plurality of data IDs respectively indicating a plurality of data flowing through a plurality of nodes...” limitations, Examiner maintains that at least paragraph [0079] of Meyssami teaches of  acquiring “behavior data”, considered equivalent to “history data”, stemming from the evaluation of information in user profiles of each member of a relevant population. Paragraph [0081] goes on to teach of utilizing the acquired data to generate a sorted list to be partitioned into “conceptual bins” of at least two types {i.e. “Product Category Bins”/“Exhibitor-Specific Bins”}, where, for each attendee having a “user ID” and associated with a Product Bin, a “qualitative lead score” {i.e. Applicant’s “first qualitative value”} and “a rank” based on that score against other attendees associated with that bin {i.e. Applicant’s “second qualitative value”} are derived.  As discussed within the previous communication, “keywords” serve as identifiers to identify attendees for which behavioral data belongs, considered equivalent to Applicant’s “plurality of data IDs”.  At least a Product Category Bin can carry data elements such as “a code identifying the product category (Community ID)”, considered equivalent to Applicant’s “path information”, as the location/categorizing of data within one or more bins is determined using it.  The previously used Ueyama et al reference is now being utilized to cure the deficiencies of the combined Meyssami and Cormier references, and, as discussed within corresponding rationale above, Ueyama serves as an enhancement to the combined teachings of Meyssami and Cormier.  As stated within this communication, Ueyama teaches that monitored targets {i.e. Applicant’s “plurality of nodes corresponding to a plurality of equipment”} can be a “manufacturing apparatus” or a “piece of equipment” accounting for at least a “length of time taken to process one workpiece”, which is one or more of a ”feature quantity” used as an identifier of a corresponding workpiece {i.e. Applicant’s “workpieceIDs”/ ”dataIDs”}.  Each feature quantity includes a variable label, such as normal or abnormal, which is considered equivalent to Applicant’s ”second qualitative variable”, as it relates to an abnormality monitoring period determination of a label {“normal”/”abnormal” as a type} for a monitoring target, such as a manufacturing apparatus or a piece of equipment having an assigned time for processing at least one workpiece.  According to paragraph [0155], and in regards to the monitoring of a control target such as a manufacturing apparatus or a production line designed to inspect workpieces, the inspection result from each workpiece is associated with “feature quantities”, such as “samples”, considered equivalent to “the first qualitative variable”, obtained from the workpiece to obtain a labeled sample group. “Feature Quantities” are identifiers of corresponding workpieces.   The labeled sample group undergoes clustering to define the evaluation criterion (either the normal range or the abnormal range).  In regards to the amended language of “the plurality of workpieces being actual articles”, 35 U.S.C. 112(a) has been applied, as “the plurality of workpieces being actual articles” cannot be found within Applicant’s disclosure, but, in anticipation of Applicant’s amended language, the Ueyama reference teaches of the processing of at least “one workpiece” by a monitoring target such as a “manufacturing apparatus or a production line”, as discussed within at least paragraph [0074], making the at least one workpiece an “article” or “product” of manufacturing.

With respect to Applicant’s argument that:
“Specifically, claim 1 is amended to recite, in part: 
the estimation device being configured to display estimated information based on a plurality of workpiece data, the plurality of workpiece data including a plurality of 
classifications and relating to a plurality of workpieces passing through a plurality of equipment, the plurality of workpieces being actual articles, the estimated information including overall relevances and partial relevances, the overall relevances indicating relevancy to the plurality of workpiece data for each of the plurality of equipment, the partial relevances indicating relevancy to a part of the plurality of workpiece data included in one of the plurality of classifications for each of the plurality of equipment. 
Ueyama and Feit fail to teach or suggest at least the above-emphasized subject matter of amended claim 1. 
However, Ueyama discloses that "[t]arget data to undergo analysis, or data 
representing the chronological changes in the input data occurring in the abnormality monitoring period To shown in FIG. 4 is hereafter also referred to as analysis-target data." Ueyama at [0072]. Ueyama does not teach or suggest that the analysis-target data "relat[es] to a plurality of workpieces passing through a plurality of equipment, the plurality of workpieces being actual articles," as recited in claim 1. 
Indeed, Ueyama discloses the analysis is used to determine "whether a control target has an abnormality based on input data identifying a control target or indicating the state of the control target abnormality determination." Ueyama at [0070]. Ueyama does not teach or suggest that the "control target" is "actual particles" "passing through a plurality of equipment," as recited in claim 1. 
For at least the above reasons, amended claim 1 is allowable. Claims 2-10 are also allowable due to their dependency from allowable claim 1. ” 

Examiner is not persuaded.  An abnormality monitoring period is utilized for the collection of chronological changes in input data, such as a set of input values, for the determination of abnormalities.  When monitoring a target, an abnormality monitoring period can monitor the length of time taken for the processing of a workpiece by at least a piece of equipment.   As stated within updated rationale provided above and briefly reiterated herein, according to paragraph [0155], and in regards to the monitoring of a control target such as a manufacturing apparatus {i.e. equipment} or a production line designed to inspect workpieces, the inspection result from each workpiece is associated with “feature quantities”, such as “samples”, considered equivalent to “the first qualitative variable”, obtained from the workpiece to obtain a labeled sample group. “Feature Quantities” are identifiers of corresponding workpieces.  Each feature quantity includes a variable label, such as normal or abnormal, which is considered equivalent to Applicant’s ”second qualitative variable”, as it relates to an abnormality monitoring period determination of a label {“normal”/”abnormal” as a type} used for classification. A labeled sample group can undergo clustering to define the evaluation criterion (either the normal range or the abnormal range).  In regards to the amended language of “the plurality of workpieces being actual articles”, 35 U.S.C. 112(a) has been applied, as “the plurality of workpieces being actual articles” cannot be found within Applicant’s disclosure, but, in anticipation of Applicant’s amended language, the Ueyama reference teaches of the processing of at least “one workpiece” by a monitoring target such as a “manufacturing apparatus or a production line”, as discussed within at least paragraph [0074], making the at least one workpiece an “article” or “product” of manufacturing.   

Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
***Kirkpatrick et al (USPG Pub No. 20170303383A1) teaches a method for neutral beam processing based on gas cluster ion beam technology and articles produced thereby.
***Inoue et al (JP2014019819A) teaches elastic porous material and the production.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								9/6/2022